STATE OF MISSOURI,                             )
                                               )
                       Respondent,             )
                                               )
       vs.                                     )       No. SD37138
                                               )       Filed: February 17, 2022
COLE YOUNGER,                                  )
                                               )
                       Appellant.              )


             APPEAL FROM THE CIRCUIT COURT OF BOLLINGER COUNTY

                                Honorable Alan J. Beussink, Judge

AFFIRMED

       Cole Younger (“Younger”) challenges his conviction, following a bench trial, of the

class A misdemeanor of interfering with custody. In one point relied on, Younger argues that the

trial court erred in rejecting his motion for judgment of acquittal at the close of all the evidence in

that there was no substantial evidence that Younger knew he was removing D.A. from her father’s

custody, and knew that he had no legal right to do so. Finding no merit to Younger’s point relied

on, we deny the same and affirm the judgment of the trial court.
                                        Facts and Procedural History

           We recite the facts in accord with the principle that we view the evidence and its reasonable

available inferences in the light most favorable to Younger’s conviction. State v. McCord, 621

S.W.3d 496, 498 (Mo. banc 2021). We recite other information as necessary for context.

           On October 26, 2020, Younger (a 17-year-old male) parked down the street from D.A.’s

house sometime around midnight. D.A. (a 15-year-old girl) lived with her father, who had sole

physical custody of D.A., pursuant to a dissolution from D.A.’s mother. D.A. snuck out of the

house and walked to Younger’s car. Younger drove D.A. around for several hours—when they

returned to D.A.’s house, lights were on and D.A. told Younger that her father must have “caught”

her. D.A. said that she was going to be in serious trouble with her father for sneaking out, so

Younger agreed to drive D.A. to her mother’s residence in California.

           Younger first drove D.A. to Arkansas, where D.A.’s mother wired them $200 for gas, and

promised to wire $600 more when the two were closer to California. Younger then drove to Kansas

City, Missouri, where both Younger and D.A. began receiving numerous phone calls from friends

and family, prevailing upon them to terminate the trip immediately. At this time, Younger told

D.A. that it was a “bad idea” to keep going. D.A.’s father told her he would secure a motel room

in Kansas City for her and Younger to spend the night. While the two were waiting for the motel

room, police arrived, picked D.A. up, and she was returned to her father.

           Younger was subsequently charged with the class A misdemeanor of interfering with

custody, pursuant to section 565.150.1 After a bench trial, the trial court found Younger guilty as

charged, and sentenced him to a fine of $200 and $120.50 in court costs.




1
    All references to statute are RSMo Noncum. Supp. (2014).


                                                         2
       This appeal followed. In his point relied on, Younger argues that the trial court erred in

rejecting his motion for judgment of acquittal at the close of all the evidence in that there was

insufficient evidence to demonstrate that “[Younger] knew that he was removing D.A. from the

custody of [D.A.’s father] and was aware that he had no legal right to do so, as required to establish

a violation of Section 565.150.”

                                       Standard of Review

       A court reviewing the sufficiency of the evidence in a court-tried criminal case is
       limited to ascertaining whether the State presented sufficient evidence from which
       a trier of fact could have reasonably found the defendant guilty. When conducting
       this review, the Court must examine the evidence and inferences in the light most
       favorable to the verdict, ignoring all contrary evidence and inferences.

McCord, 621 S.W.3d at 498 (internal quotations and citations omitted).

                                              Analysis

       Younger argues that there was insufficient evidence to support his conviction for

interference with custody, in that the State failed to adduce sufficient evidence to demonstrate that

Younger knew he was removing D.A. from her father’s custody, and knew he had “no legal right”

to interfere in the custody of D.A.

       Section 565.150 sets forth the elements of the crime of interfering with custody, and in

relevant part states: “A person commits the offense of interference with custody if, knowing that

he or she has no legal right to do so, he or she takes or entices from legal custody any person

entrusted by order of a court to the custody of another person or institution.” § 565.150.1.

       Younger specifically challenges that the State failed to demonstrate the requisite culpable

mental state for this offense—i.e., that Younger knew he had no legal right to interfere with the

custody of D.A., and knew that he was interfering with D.A.’s custody. “Intent can be established

by circumstantial evidence or inferred from surrounding facts. The necessary intent . . . [can be]



                                                  3
formed before or even during the incident.” State v. Williams, 405 S.W.3d 592, 599 (Mo.App.

S.D. 2013). Thus, intent “may be inferred from . . . defendant’s conduct before the act, from the

act itself, and from defendant’s subsequent conduct.” State v. Thompson, 538 S.W.3d 390, 393

(Mo.App. W.D. 2018) (internal quotations and citations omitted).

        The record reflects that at around midnight on October 26, 2020, Younger parked down

the road from D.A.’s house and waited for her to sneak out and walk to his truck. Younger drove

around with D.A. for several hours, then returned her home—D.A. noticed lights on inside the

house, and told Younger that her father must have “caught” her. When D.A. said that she would

be in serious trouble with her father if she went inside, Younger agreed to drive D.A. to her

mother’s residence in California.

        Younger drove D.A. to Arkansas, where D.A.’s mother wired them $200 for gas, and

promised to wire an additional $600 once they were closer to California. Younger then drove D.A.

to Kansas City, Missouri. D.A. and Younger received numerous calls from friends and family

telling them to abandon the trip—Younger then told D.A. that continuing the trip to California was

“a bad idea.” From this, the trial court was free to infer that Younger was aware that he was not

authorized to take D.A. from her father’s custody, and only voiced concern when numerous other

people found out what he was doing and pressured him into ending the trip.2


2
  Younger’s brief directs us to two cases: State v. Slavens, 190 S.W.3d 410 (Mo.App. S.D. 2006) and State v. Licata,
501 S.W.3d 449 (Mo.App. W.D. 2016). We find those cases inapplicable to the instant facts as Slavens and Licata
both dealt with a parent convicted of interference with custody as to their own children. Younger was not a parent of
D.A., he had no blood relation to her, and certainly had no custodial rights to her. Indeed, Younger specifically
testified to this effect at trial:
          [Prosecutor:]         [Y]ou know that [D.A. is] 15?
          [Younger:]            Yes, I do.
          [Prosecutor:]         You’re not her father; is that right?
          [Younger:]            No.
          [Prosecutor:]         You don’t have legal custody of her?
          [Younger:]            No.
          [Prosecutor:]         You don’t have physical custody of her?
          [Younger:]            No, ma’am.


                                                         4
          There was sufficient evidence to support Younger’s conviction, and his point is accordingly

denied.

          The judgment of the trial court is affirmed.


WILLIAM W. FRANCIS, JR., P.J. - OPINION AUTHOR

JEFFREY W. BATES, J. - Concur

JACK A. L. GOODMAN, J. - Concur




                                                   5